Citation Nr: 0820375	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinea pedis and post-
inflammatory hypopigmentation of the chest, claimed as skin 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in January 2006.   


FINDINGS OF FACT

 1.  Tinea pedis did not manifest during service, and the 
medical evidence of record does not relate tinea pedis to 
service.

2.  Post-inflammatory hypopigmentation of the chest did not 
manifest during service, and the medical evidence of record 
does not relate post-inflammatory hypopigmentation to 
service.   


CONCLUSIONS OF LAW

1.  Tinea pedis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Post-inflammatory hypopigmentation of the chest was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

An October 2001 notified the veteran of the evidence required 
to substantiate a claim for service connection.  This letter 
explained VA's duty to assist the veteran with the 
development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A June 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating and effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The record in 
this case includes the service medical records and post-
service medical records reasonably identified by the veteran.  
In a March 2006, the veteran advised the RO that he received 
treatment for the claimed conditions in 1974 and 1991.  The 
RO requested that the veteran complete  authorization forms 
with the names and addresses of the treatment providers and 
the treatment dates.  In response to the RO's request, the 
veteran provided a signed authorization form that was 
otherwise blank.  The Court has held that, if a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may have information that is essential 
in obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In the absence of the veteran's 
cooperation in obtaining private medical records, which VA 
cannot obtain without the requested information, VA has no 
further obligations regarding these records.     

The veteran was afforded a VA examination in March 2006.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  



II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty from September 1969 to April 
1971.  Service medical records reflect that a June 1969 pre-
induction evaluation noted normal clinical evaluation of the 
skin.  During service, the veteran sought treatment for  
pseudofolliculitis barbae and a rash in the groin area.  
Service medical records do not show any complaints or 
findings of skin conditions of the chest or feet.   The April 
1971 separation examination noted normal clinical evaluation 
of the skin.

Post-service medical records reflect that complaints of 
"skin problems" were noted in VA medical records in 1995.  
A post-service diagnosis of tinea pedis is first shown in 
medical records dated in 2001.  A diagnosis of post-
inflammatory hypopigmentation of the chest was first noted in 
the report of the March 2006 VA examination.  Although the 
veteran asserts that he received treatment for tinea pedis  
in 1974 and in 1991, records of that treatment are not in 
evidence.     

In March 2006, the veteran had a VA examination.  The veteran 
reported a history of a generalized rash on his chest since 
1970.  He reported that he also developed a rash on his groin 
and tinea pedis at that time.  The examiner noted that review 
of the claims file showed that that an evaluation in 2001 
revealed tinea pedis.  The examiner diagnosed tinea pedis, 
pseudofolliculitis barbae, tinea cruris and post-inflammatory 
hypopigmentation.  The examiner opined that there was no 
evidence in the claims file to suggest that the veteran had 
tinea pedis and postinflammatory hypopigmentation during his 
active service or as a result of any injury or disease 
suffered during his service.  The examiner concluded that it 
was not likely that the veteran's tinea pedis and 
postinflammatory hypopigmentation were related to service.   
There are no other medical opinions in evidence.

Based on the foregoing, the Board concludes that service 
connection for the claimed skin disabilities of tinea pedis 
and post-inflammatory hypopigmentation is not warranted.  As 
noted above, a grant of service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.   A VA physician found no nexus between the veteran's 
service and the claimed conditions, and there are no other 
medical opinions in evidence establishing such a 
relationship.  Accordingly, the Board finds that there is a 
preponderance of evidence against the veteran's claim.  As 
the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt.  




ORDER

Service connection for tinea pedis and post-inflammatory 
hypopigmentation of the chest is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


